Citation Nr: 9929138	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-03 989	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a hand disorder.  

2.  Entitlement to service connection for headaches.  

3. Entitlement to an increased rating for diabetes mellitus 
with nausea, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from June 1980 to February 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in July 1998, when 
it was remanded for medical records, examination of the 
veteran and medical opinions.  The RO requested treatment 
information from the veteran.  The letter was sent to the 
veteran's address of record and was not returned as 
undelivered.  He did not respond.  The VA Medical Center 
scheduled the veteran for examination and certified that it 
notified him restating his address of record.  The veteran 
did not report for the examination.  The November 1998 and 
February 1999 supplemental statements of the case notified 
the veteran of the provisions of 38 C.F.R. § 3.655 (1998) 
pertaining to failure to report for examination.  The veteran 
has not asserted any good cause for missing the examination 
or made any response.  Under these circumstances, VA can do 
nothing more to develop the record.  The Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal and has 
informed the veteran of the evidence needed for well grounded 
claims.

2.  There is no evidence that the veteran has a chronic hand 
disorder.  

3.  There is no evidence which connects a chronic hand 
disorder to disease or injury during active service.  

4.  There is no evidence which connects a chronic hand 
disorder to a service-connected disability.  

5.  There is no evidence which identifies a chronic hand 
disorder as a manifestation of an undiagnosed illness.  

6.  There is no evidence that the veteran has a chronic 
headache disorder.  

7.  There is no evidence which connects a chronic headache 
disorder to disease or injury during active service.  

8.  There is no evidence which connects a chronic headache 
disorder to a service-connected disability.  

9.  There is no evidence which identifies a chronic headache 
disorder as a manifestation of an undiagnosed illness.  

10.  The service-connected diabetes mellitus with nausea, 
requires insulin, restricted diet and regulation of 
activities.  The veteran does not have repeated episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month visits to a diabetic care 
provider.  He does not have episodes of ketoacidosis or 
hypoglycemic reactions consistent with a severe disability.  
He does not have considerable loss of weight or strength, 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a hand disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for a 40 percent rating for diabetes mellitus 
with nausea, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

Initially, the Board must determine if the veteran has 
submitted evidence of a well grounded claim.  In making a 
claim for service connection, the appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In this appeal for service connection, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
The Court has addressed this specific argument and has 
determined that the manual does not create a duty to assist 
contrary to the law requiring that the veteran submit 
evidence of a well grounded claim before the duty to assist 
arises.  See Morton v. West, 12 Vet. App. 477 (1999).  
Consequently, there is no basis upon which to comply with the 
representative's request in this regard.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including diabetes 
mellitus and organic disease of the nervous system, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claim in accordance with 38 U.S.C. 5103 (West 
1991).  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In a February 1997 statement, the veteran certified that he 
did not have any additional records.  

1.  Service Connection for a Hand Disorder

The medical records show the acute onset of diabetes mellitus 
in April 1996, within a year after the veteran left active 
service.  There were no hand symptoms on the April 1996 
hospitalization at a military facility.  The veteran's 
extremities had no cyanosis, clubbing or edema and sensation 
was intact.  Similarly, there were no hand abnormalities on 
the VA examination in early May 1996.  There is one clinical 
record of hand symptoms, dated May 20, 1996.  The veteran 
complained of numbness and pain in both hands.  It was noted 
that he did hard muscle work.  His extremities had good 
pulses.  The fingers of his right hand were mildly swollen, 
so that he could not make a fist.  The assessment was insulin 
dependent diabetes mellitus and early neuropathy.  Clinical 
notes of May 21, 1996 and July 30, 1996, deal with the 
veteran's psychiatric condition and do not address the hands.  

In a letter dated in June 1996, a physician at a military 
hospital reported that the veteran had attempted but was 
unable to do manual labor because fluctuations in blood 
sugar, swelling of the extremities and mild peripheral 
vascular insufficiency.  

From this record, the Board can not identify a chronic 
disability.  The record raises the possibility that the 
veteran had acute hand symptoms related to the onset of 
diabetes, or to the manual labor he was doing at the time.  
Without more, the Board can not determine that the veteran 
has a chronic hand disorder.  The Board's Remand notified the 
veteran of the need for additional evidence; however, he did 
not provide identifying information or releases for further 
medical records and he did not report for examination.  This 
leaves VA with a brief snapshot of the veteran's symptoms.  
It would be entirely speculative for VA to assume that the 
veteran has a chronic hand disability, on the basis of this 
brief evidentiary picture.  

It should be noted that no physician or other trained medical 
professional has expressed the opinion that the noted hand 
symptoms are chronic or that the veteran has a chronic hand 
disability.  See Grottveit, 5 Vet. App. at 93.  Because there 
is no competent evidence of a chronic hand disability, the 
claim is not well grounded and must be denied.   

Further, no physician or other trained medical professional 
has linked the claimed hand disability to disease or injury 
in service.  No physician or other trained medical 
professional has linked the claimed hand disability to the 
service-connected diabetes mellitus.  No physician or other 
trained medical professional has attributed the claimed hand 
disability to an undiagnosed illness, related to the 
veteran's Gulf War service.  

The veteran's assertion that there is a connection does not 
provide the required evidence of a connection.  See 
Grottveit.  See also Grivois v. Brown, 6 Vet. App. 136 
(1994).  Because there is no evidence to connect the claimed 
disability to service or a service-connected disability, the 
claim is not well grounded.  It must also be denied on this 
basis.  

2.  Service Connection for Headaches

On a service medical record dated in December 1995, the 
veteran complained that he had headaches about once every two 
weeks.  A 1992 head injury was noted.  

There were no complaints of headaches on the April 1996 
hospitalization.  

The report of the May 1996 VA examination shows the veteran 
reported having headaches for about 8 years.  He said that he 
had one about every two days.  He described them as located 
in the parietal part of the scalp and frontal area.  They 
were said to be steady in character and last 1 to 11/2 hours.  
The examiner described the veteran's head as normal.  The 
diagnoses included headaches.  There was also a diagnosis of 
insulin dependent diabetes mellitus (IDDM).  

A VA outpatient clinic note, dated on the day of the May 1996 
examination, shows that the veteran reported having headaches 
at intervals for 5 years, and that they had become more 
frequent in the last 3 months.  The veteran's diabetes was 
also discussed.  The diagnosis was IDDM.  There was no 
headache diagnosis.  

Two days later in May 1998, the veteran was seen for an eye 
examination.  The diagnoses were left constant exotropia and 
diabetes by history.  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to determination of whether evidence is "new and 
material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet App 406, 409 (1995).  

On the May 1996 VA examination, the doctor recorded the 
veteran's complaints and entered a diagnosis of headaches, 
unenhanced by any additional medical comment.  The doctor did 
not diagnosis any specific kind of headache: vascular, 
neurologic, stress, diabetic, eye strain, etc.  The doctor 
did not diagnosis the headaches as chronic.  There is no 
medical opinion of record to the effect that the veteran has 
a chronic headache disorder.  Consequently, the claim is not 
well grounded and must be denied. 

Further, there is no evidence from a physician or other 
trained medical professional which links headaches to disease 
or injury in service, such as the reported head injury.  
There is no evidence from a physician or other trained 
medical professional which links headaches to a service-
connected disability, such as the IDDM.  There is no evidence 
from a physician or other trained medical professional which 
rules out a connection between the claimed headaches and 
developmental eye conditions.  There is no evidence from a 
physician or other trained medical professional which 
identifies the claimed headaches as a manifestation of an 
undiagnosed illness from the veteran's Gulf War service.  As 
there is no competent evidence of the required connection, 
the claim is not well grounded and it must also be denied for 
this reason.  

The Board's Remand emphasized the need for further 
information.  However, the veteran did not identify any other 
medical records or report for examinations which might have 
clarified the nature and extent of the claimed disabilities.  



3.  Increased Rating for Diabetes Mellitus with Nausea

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching its 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps, at 344.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The veteran's claim was received in April 1996.  Where the 
law changes after a claim has been filed or reopened but 
before the administrative or judicial process has been 
concluded, the version most favorable will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Diabetes mellitus will be rated as 10 percent disabling if 
manageable by diet only.  It will be rated as 20 percent 
disabling where requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating will be assigned where requiring insulin, restricted 
diet, and regulation of activities.  The next higher rating, 
60 percent, requires insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating will be assigned if the 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. Part 4, Code 
7913 (1996, 1998) (effective June 6, 1996, 61 FR 20446, May 
7, 1996).  

Prior to June 6, 1996, diabetes mellitus was rated as 10 
percent disabling if mild, controlled by restricted diet 
without insulin, and without impairment of health or vigor or 
limitation of activity.  A 20 percent rating was assigned for 
a moderate disability with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet, 
without impairment of health or vigor or limitation of 
activity.  A 40 percent rating was assigned for a moderately 
severe disability, requiring large insulin dosage, restricted 
diet and careful regulation of activities, i.e. avoidance of 
strenuous occupational and recreational activities.  A 60 
percent rating required a severe disability with episodes of 
ketoacidosis or hypoglycemic reactions, with considerable 
loss of weight or strength and with mild complications such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A 100 percent rating required 
a pronounced disability which was uncontrolled, that is, with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength or severe 
complications.  38 C.F.R. Part 4, Code 7913 (1995).  

Under the old criteria one of the factors considered in 
determining if a disability had increased from moderate (20 
percent) to moderately severe (40 percent) was whether the 
insulin requirement had gone from moderate to large.  The new 
criteria is less stringent as it does not require a change in 
insulin levels.  Restricted diet is required at 20 percent 
and 40 percent levels under both old and new criteria.  Under 
both old and new criteria, a significantly different factor 
between the current 20 percent rating and the next higher 
rating, 40 percent, is that the higher rating requires 
regulation of activities, i.e. avoidance of strenuous 
occupational and recreational activities.  In the old 
criteria, the definition of  regulation of activities was in 
the 40 percent criteria.  The new criteria did not change the 
definition but moved it to the 100 percent criteria.  61 FR 
20443 (May 7, 1996).  With these factors in mind, the Board 
has reviewed the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  

In a letter dated in June 1996, a physician at a military 
hospital reported that the veteran had attempted but was 
unable to do manual labor because fluctuations in blood 
sugar, swelling of the extremities and mild peripheral 
vascular insufficiency.  The doctor expressed the opinion 
that the veteran was unable to continue an occupation with 
manual labor and was in the process of acquiring other 
employment which did not require excessive physical labor.  
The veteran was considered fully employable in a field 
outside of manual labor.  

Giving the veteran the benefit of the doubt, the June 1996 
medical opinion was to the effect that the veteran must avoid 
strenuous occupational activities.  That would be the 
regulation of activities as defined in the criteria for a 40 
percent rating.  38 U.S.C.A. § 5107(b) (West 1991).  There is 
no medical opinion that the veteran could do strenuous work, 
despite his diabetes mellitus.  Consequently, a 40 percent 
rating will be assigned.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (1998).  

The evidence does not approximate a rating in excess of 40 
percent.  38 C.F.R. § 4.7 (1998).  In April 1996, the veteran 
was hospitalized with new onset hypoglycemia and insulin was 
prescribed.  There is no evidence of any further treatment or 
of needing to see a care provider twice a month.  This initial 
single episode is consistent with the onset of symptoms and is 
not the multiple episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or twice a month visits to 
a care provider, required for a higher rating under the new 
criteria.  On the May 1996 VA examination, the veteran 
reported episodes of hypoglycemia 3 times a week with 
manifestations of nausea, fatigue and sweating.  The episodes 
described by the veteran do not, by themselves, manifest a 
severe disability under the old rating criteria.  The May 1996 
VA examination showed that the veteran's weight had been 
stable for the past year and he was mildly to moderately 
obese.  He did not have a considerable loss of weight.  
Examination of the musculoskeletal system for functional 
effects showed it to be normal.  The veteran did not have a 
considerable loss of strength.  The doctor wrote that there 
was no evidence of pruritus.  There was no evidence of mild 
vascular deficiencies; the peripheral vessels were normal.  
The eye examination did not disclose any diabetic ocular 
disturbances.  The doctor specified that no background 
diabetic retinopathy was noted.  The medical findings provide 
the most probative evidence as to the extent of the 
disability.  Here, they form a preponderance of evidence which 
establish that the veteran's diabetes does not approximate 
either the old or the new criteria for a rating in excess of 
40 percent.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Code 7913 (1995).  

The veteran reported symptoms including nausea when he sought 
treatment at a military facility in April 1996.  The report 
states that there was no vomiting.  Abdominal findings were 
normal and there was no diagnosis of a gastrointestinal 
disorder.  The veteran's report of episodic nausea was 
considered on the May 1996 VA examination.  However, neither 
that examination, nor any other evidence of record, shows 
manifestations of nausea which approximate or are analogous to 
any applicable criteria for an additional rating for 
gastrointestinal symptoms.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.114 (1998).  In this regard, the 
Board notes the veteran's failure to report for the scheduled 
examination.  The Board must make its decision on the evidence 
of record and that does not support an additional rating for 
nausea.  38 C.F.R. § 3.655 (1998).  

Extra - Schedular Evaluation

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for a hand disorder is denied.  Service 
connection for headaches is denied.  

A 40 percent rating for diabetes mellitus, with nausea, is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

